DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0044839, filed on 4/6/2017.
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2021.
Applicant's election with traverse of claims 1-7 in the reply filed on 9/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all of the claims in the application because the Examiner in the international PCT application examined all of the claims.  This is not found persuasive because regardless of the search method, invention of different limitations requires different search strategies which increases the time to consider the relevancy of collective references.  Further, according to 37 CFR 1.143, Applicant is required to distinctly and specifically point out supposed errors in the restriction requirement.  However, the reply with traverse does not detail such errors.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13 and 15 of copending Application No. 16/480,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims anticipate the claims of the instant application.
Specifically, claim 10 of reference application anticipates claim 8 of instant invention; claim 11 of reference application anticipates claim 9 of instant application; claim 13 anticipates claims 10-11 of instant application; and claim 15 of reference application anticipates claim 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho  (US 2019/0260011 A1).
Claim 8, Ho discloses a method for producing a negative electrode for a secondary battery [Fig. 1], comprising:
preparing a carbon-based active material (i.e., provision of a carbon active material such as graphite prior to mixing with the third suspension) [par. 0141];
preparing a pre-dispersion slurry (third suspension) by mixing a silicon-based active material, a conductive material (first or second conductive agent), and a polymer binder (binder material) in a dispersion medium [pars. 0138-140];
preparing a negative electrode slurry (anode slurry) by mixing the pre-dispersion slurry and the carbon-based active material (i.e., mixing the carbon active material into the third suspension) [par. 0141];
applying the prepared negative electrode slurry on a current collector (e.g., copper foil) [par. 0137,0145]; and
forming a negative electrode by removing moisture from the negative electrode slurry (i.e. via drying) [par. 0145].
Regarding Claim 10, Ho discloses wherein a solid content of the pre-dispersion slurry is controlled by a viscosity of the pre-dispersion slurry (i.e., by provision of a dispersant such as PVA,PAA) [pars. 0019,0138-139].
Regarding Claim 12, Ho discloses wherein the pre-dispersion slurry has a solid content of 20 to 25 wt% based on a total weight of the pre-dispersion slurry [par. 0116].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claims 8 and 10, respectively.
Regarding Claim 11, Ho fails to disclose wherein the solid content of the pre-dispersion slurry is controlled such that the pre-dispersion slurry has a viscosity of 3000 to 10000 cp.  However, Ho teaches viscosity control is essential to a coating process allowing stable slurries to be formed in order to provide uniform distribution of the active material and the conductive agent [pars. 0136-137], establishing viscosity as a result-effective variable for controlling slurry stability and providing uniform distribution of active material and conductive agent [MPEP 2144.05(II)].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the method of Ho to have optimized the pre-dispersion slurry viscosity to be in the range from 3000 to 10000 cp in order to control slurry stability and provide uniform distribution of active material and conductive agent, without undue experimentation and with a reasonable expectation of success.
Regarding Claim 13, Ho fails to explicitly teach wherein the preparing of the negative electrode slurry comprises: preparing a first negative electrode slurry by first mixing a portion of the pre-dispersion slurry and the carbon-based active material; and preparing a second negative electrode slurry by mixing the first negative electrode slurry and a remaining portion of the pre-dispersion slurry.  
Regarding Claim 14, Ho discloses wherein the negative electrode slurry has a solid content of 30 to 65 wt% based on a total weight of the negative electrode slurry, which overlaps with the claimed range, establishing a prima facie case of obviousness [par. 0032; MPEP 2144.05(I)].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied to claim 8 above, and further in view of Hosaka (US 2015/0125744 A1).
Regarding Claim 9, Ho fails to teach wherein the pre-dispersion slurry is formed by dispersing a silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded, and the conductive material.  However, Hosaka, from the same field of endeavor, discloses an anode active material comprising a silicon-based active material having a surface coating formed of a polymer compound including polyacrylic acid in order to suppress reaction between the negative electrode active material and the electrolyte and prevent gas generation in the charging/discharging cycle, and thus, deterioration of the negative electrode [Hosaka – pars. 0013-14].  Ho also teaches the binder may comprise polyacrylic acid (i.e., PAA) [par. 0106].  Further, Hosaka teaches, in a manufacturing method of a negative electrode, forming the anode active material comprising the polyacrylic acid coating on the surface of the silicon-based active material following by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724